[CITE AS BOOKER V. ANDERSON, 100 OHIO ST.3D 355, 2003-OHIO-6452.]




           BOOKER, APPELLANT, v. ANDERSON, WARDEN, APPELLEE.
      [Cite as Booker v. Anderson, 100 Ohio St.3d 355, 2003-Ohio-6452.]
Habeas corpus sought to compel relator’s release from prison — Dismissal of
        petition affirmed.
  (No. 2003-1521 — Submitted November 19, 2003 — Decided December 24,
                                         2003.)
     APPEAL from the Court of Appeals for Lorain County, No. 03CA008279.
                                __________________
        Per Curiam.
        {¶1}    In October 1991, appellant, Kenneth Booker, was convicted of
multiple counts of rape and gross sexual imposition and sentenced to prison. On
appeal, the court of appeals affirmed the trial court judgment. State v. Booker
(July 29, 1993), Cuyahoga App. No. 62841, 1993 WL 294799.
        {¶2}    In May 2003, Booker filed a petition in the Court of Appeals for
Lorain County for a writ of habeas corpus to compel appellee, Grafton
Correctional Institution Warden Carl S. Anderson, to release him from prison.
Booker claimed that he was entitled to immediate release from prison because his
speedy-trial rights were violated, the trial court failed to rule on four of his pretrial
motions, and his indictment was defective.
        {¶3}    Anderson moved to dismiss Booker’s petition. On July 30, 2003,
the court of appeals granted Anderson’s motion and dismissed the petition.
        {¶4}    We affirm the judgment of the court of appeals. Neither a claimed
violation of a criminal defendant’s right to a speedy trial nor the asserted
invalidity of an indictment is cognizable in habeas corpus. Travis v. Bagley
(2001), 92 Ohio St.3d 322, 323, 750 N.E.2d 166; Turner v. Ishee, 98 Ohio St.3d
                             SUPREME COURT OF OHIO




411, 2003-Ohio-1671, 786 N.E.2d 54, ¶ 7. In addition, he had an adequate
remedy by appeal to raise all of his claims.
                                                          Judgment affirmed.
       MOYER, C.J., RESNICK, F.E. SWEENEY, PFEIFER, LUNDBERG STRATTON,
O’CONNOR and O’DONNELL, JJ., concur.
                              __________________
       Kenneth Booker, pro se.
       Jim Petro, Attorney General, and Gregory T. Hartke, Assistant Attorney
General, for appellee.
                              __________________




                                         2